Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
For Examination purpose, “power storage device” in claim 1 is interpreted under 35 U.S.C. 112(f) as “power storage devices mean all elements and devices that have a function of storing electric power, and a storage battery (also referred to as a secondary battery) such as a lithium-ion secondary battery, a lithium-ion capacitor, an electric double layer capacitor, and the like are all power storage devices” in applicant specification [0004]) and equivalents thereof
“light-emitting element” in claim 1 is interpreted under 35 U.S.C. 112(f) as “light-emitting diode (LED), an organic EL element, an inorganic EL element, or the like can be used” in applicant specification [0126]) and equivalents thereof
 “a member” in claim 5 is interpreted under 35 U.S.C. 112(f) as a band (e.g., a string, a wire, a net, and a belt), a spring that is enables the electronic device to be worn on an arm (see applicant’s specification [0095]), and equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
3. 	Claims 1-10 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, Hiroki (US20150022957) teaches an electronic device comprising: a display panel (e.g., 102, Fig. 1A);
a power storage device ( e.g., 103, battery Fig. 1A, This element is interpreted under 35 U.S.C. 112(f) as “power storage devices mean all elements and devices that have a function of storing electric power, and a storage battery (also referred to as a secondary battery) such as a lithium-ion secondary battery, a lithium-ion capacitor, an electric double layer capacitor, and the like are all power storage devices” in applicant specification [0004]) ;
a circuit (e.g., antenna, [0114]); and a structure (e.g., 102, 103, includes antenna Fig. 1A),
a structure body (101, Fig. 1A) 
wherein the display panel includes a light-emitting element ( e.g., [0098] display has light-emitting element) ,wherein the light-emitting element is configured to emit light( e.g., [0098] light-emitting element can emit light) with power supplied from the power storage device [0093], 103 power feeding the 102, [0093]), wherein the circuit includes an antenna and is configured to charge the power storage device wirelessly (e.g., [0114] antenna is used to wireless charge the battery), wherein the structure ( e.g., 102, 103, including antenna, Fig. 1A) is connected to the structure body ( e.g., 110, Fig. 1A)
wherein the display panel ( e.g., 101, Fig. 1A) the power storage device( e.g., 103, Fig. 1A), and the circuit ( e.g., antenna that connects to battery 103,[0117] ) are includes in the structure( e.g., 102, 103, 101, includes antenna Fig. 1A), and
wherein the structure body ( e.g., 101, Fig. 1A) is capable of being worn on an arm ( e.g.101 can be worn on the arm, Fig. 1A, [0108]).
	Fujisawa (US 2011/0013491)  teaches a sealing structure ( 130A, 10, 102b, Fig. 8) is connected to the structure body ( see Fig. 1, band, the sealing structure of the body is 
Ludwig ( US 8604907) teaches the sealing structure comprising a first film ( e.g. 11, Fig. 2) and a second film (10, Fig. 2), wherein the display panel (e.g., 12, 13, 14, Fig. 2, col 7, line 40-45), the power storage device (63, Fig. 3, and see claim 10 of Ludwig, one or more layer in 11  are used to form battery ), and the circuit ( e.g., 61, Fig. 3, see claim 11 of Ludwig, one  or more conductive layers in 11 are used to form antenna) are sealed by the first film ( e.g., 11, Fig. 2)  and the second film ( e.g., 10, Fig. 2).
However, the prior art of record fails to teach or suggest the first film and the second film overlap with the structure body (that is capable of being worn on an arm) while at the same time the display panel, the power storage device and the circuit are sealed by the first film and the second film of the sealing structure in combination with other limitations of the claim.
Regard to claims 2-10, they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Terminal Disclaimer
The terminal disclaimer filed on 11/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,664,020 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heck (US9651990B2) teaches that a sealing structure is the band.
 Smith (US6216490B1) teaches that flexible display.
GRESELE(US20120201104A1) teaches about wrist belt with antenna and battery and display.
Ishihara (US20060117458A1) teaches about a seal case inserted in a band
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836